Opinión disidente del
Juez Presidente Sr. Travieso
en la cual concurre el Juez Asociado Sr. De Jesús.
En junio, 25 de 1947, este Tribunal, por el voto de una mayoría de sus miembros, dictó sentencia en el caso del *383-epígrafe arralando el Decreto número 9 de la Junta de Sala-rio Mínimo en cuanto el mismo sea aplicable a la industria de galletas. En la opinión que sirvió de base a dicha sen-tencia, expusimos como principal fundamento para la anu-lación del mencionado decreto que por virtud del mismo la Junta de Salario Mínimo, en contravención del claro y ex-preso mandato del párrafo 2 de la sección 12 de la Ley núm. 8 de 1941 .((1) pág. 303), según fué enmendada por las Le-yes núm. 9 de 1942 ((1) pág. 301) y núm. 217 de 1945, (1) le lia impuesto a la corporación recurrente un salario mí-nimo más alto que el fijado a sus competidores, dándole a éstos una marcada e innecesaria .ventaja de competencia, al no delimitar el área territorial donde podrán venderse sus productos sin pagar el salario mínimo más alto, para que la diferencia en salarios pagados no opere como un discri-men en contra de la recurrente. En cuanto a la alegación lieclia por la Junta de que el Decreto núm. 9 había sido ra-tificado por la Legislatura, por virtud de lo dispuesto en el .artículo 2 de la Ley núm. 217 de mayo 11 de 1945, pág. 681, (2) *384resolvimos que el propósito fundamental de dicha Ley núm. 217 fue el de reorganizar la Junta de Salario Mínimo, cons-tituida hasta entonces por nueve personas, para sustituirla por una nueva Junta integrada por tres personas nombra-das por el Gobernador; y que fué con el sólo propósito da evitar la interrupción del funcionamiento de la Junta, du-rante el período comprendido entre la aprobación de la nueva ley y el nombramiento de la nueva Junta, que se dispuso en el citado estatuto que todos los decretos mandatorios, re-glamentos, resoluciones y órdenes dictadas por la antigua junta “continuarán en vigor” mientras no sean revocados, suspendidos o enmendados por la nueva junta. Resolvi-mos, además, que la citada disposición de que los decretos mandatorios continuarían en vigor, mientras no fuesen re-vocados o enmendados por la nueva junta, no equivalía a una ratificación legislativa del Decreto núm. 9 hasta el punto de subsanar sus defectos y convertir en válidas e inexpugna-bles aquellas contravenciones de la ley en que hubiere po-dido incurrir la junta que promulgó dicho decreto. Como una razón adicional en contra de la alegada convalidación del decreto en controversia, hicimos constar que no era po-*385sible sostener que la Legislatura tuviera la intención de convalidar un decreto dictado en contravención del párrafo 2 de la sección 12 de la Ley núm. 8 de 1941, enmendado por «.la Ley núm. 9 de 1942, supra, cuando en la misma Ley núim 217 de 1945 el legislador volvió a disponer categóricamente' que la junta podrá señalar salarios mínimos para distintas' zonas “siempre que tal acción'no conceda ventaja de com-petencia a otra u otras zonas, regiones o categorías.”
En julio 29 de 1947, a petición de la Junta recurrida, dejamos sin efecto la sentencia de 25 de junio del mismo año y ordenamos una nueva vista la cual fué celebrada el 4 de noviembre de 1947.
El único argumento adicional aducido en apoyo de la moción sobre reconsideración de la sentencia de 25 de ju-nio de 1947 es el de que el Decreto núm. 9 fué convalidada y ratificado “en términos categóricos y claros” por el ar-tículo 2 de la Ley núm. 451 de 14 de mayo de 1947, páginas 951, 971, que dice así:
“Artículo 2. Por la presente se dispone que continuarán en pleno vigor y efectividad todos los decretos, órdenés, reglas y regla-mentos que hubieren sido promulgados por la Junta de Salario Mí-nimo con anterioridad a la aprobación de esta Ley y quedan con-validados y ratificados todos los actos y actuaciones llevados á cabo-por los funcionarios y empleados de dicha Junta, a tenor de las-disposiciones de la Ley núm. 8 del 5 de abril de 1941, según ha sido-subsiguientemente enmendada. (Bastardillas nuestras.)
Una mayoría del Tribunal opina abora que la sentencia que dictamos en junio 25 de 1945 debe ser anulada y queen su lugar debe dictarse otra declarando válido y subsis-tente el Decreto mandatorio núm. 9 y condenando á la com-pañía recurrente al pago de honorarios de abogado.
Disentimos de la opinión del Tribunal por las razones-que pasamos a exponer.
1. El artículo 2 de la Ley núm. 451 de 1947, supra, la' cual comenzó a regir con posterioridad a junio 25 de 1947, *386fecha de nuestra sentencia, no tiene el alcance ni el efecto que se le atribuye en la opinión de la mayoría. No estamos conformes, por considerarla errónea, con la conclusión de que ‘¿ dicho artículo de manera clara y terminante convalida y ratifica todas las actuaciones llevadas a cabo por la Junta de Salario Mínimo bajo la Ley de 1941, según ésta ha sido .subsiguientemente enmendada.” El claro lenguaje del es-tatuto no se presta a tal interpretación. El citado artículo 2 no dispone que los decretos y órdenes promulgados por la Junta quedan convalidados y ratificados. Lo que sí dis-pone en términos claros y precisos es que todos los decre-tos, órdenes, reglas y reglamentos promulgados por la Junta con anterioridad a la aprobación de la Ley “continuarán en.pleno vigor y efectividad.” Cuando se dice que un es-tatuto continuará en pleno vigor y efectividad, ello equi-vale a decir que sus disposiciones tendrán fuerza de ley hasta que las mismas sean derogadas por legislación posterior o anuladas por decreto judicial. Si el legislador hu-biese tenido la intención de convalidar y ratificar los de-■cretos mandatorios de la Junta de Salario Mínimo, muy fá-cil le hubiera sido decirlo con las mismas claras y termi-nantes palabras que usó para disponer que “quedan con-validados y ratificados todos los actos y actuaciones lleva-dos a cabo por los empleados y funcionarios de dicha Junta.” El legislador, dándose perfecta cuenta del alcance de sus palabras, cuando quiso prorrogar la vigencia y efectividad de los decretos mandatorios, usó el lenguaje apropiado para <ese fin y se limitó a decir que los decretos “continuarán en ■pleno vigor y efectividad”. Cuando quiso subsanar las fal-tas cometidas o los actos ultra vires que los funcionarios o •empleados administrativos de la Junta hubieren realizado, ■en términos claros y precisos dispuso que esos actos y ac-tuaciones “quedan convalidados y ratificados.”
Opinamos que del lenguaje usado por el legislador no puede inferirse que su intención fuera la de subsanar, con-*387validar o ratificar las infracciones de ley cometidas por la Junta de Salario Mínimo en los distintos decretos manda-torios por ella promulgados. Más aún, suponiendo que la legislatura tuviera la intención de convalidar y ratificar el Decreto mandatorio número 9, en cuanto el mismo pueda ser aplicable a la industria de fabricación de galletas, cabe pre-guntar: ¿Está facultada la legislatura para convalidar y ratificar una disposición de un decreto mandatorio que, en contravención de la ley, al fijar salarios mínimos para dos zonas distintas concede ventaja de competencia a una de las dos zonas en contra de la otra, privando así a las personas establecidas dentro de la zona perjudicada de la igual pro-tección de las leyes? Es obvio que la pregunta debe ser contestada negativamente.
Es cierto, como se dice en la opinión de la corte, que la Asamblea Legislativa tiene facultad para aprobar estatutos reparativos. Pero los mismos casos en dicba opinión cita-dos demuestran que ésa no es una facultad absoluta y que por el contrario está sujeta a ciertas limitaciones,. En Pillich v. Fitzsimmons, Auditor, 59 D.P.R. 105, 108, al sos-tener la validez de la Ley para convalidar y ratificar actua-ciones del Presidente del Senado y del Speaker de la Cá-mara de Bepresentantes, al designar so color de autoridad a los empleados temporeros de ambas cámaras, dijimos:
“Por el contrario, la regla prevaleciente tanto en los Estados como en el Gobierno Federal es al efecto de que el poder legisla-tivo puede aprobar cualquier ley reparadora (remedial statute) con-validando una ley o actuación, siempre que dielia legislatura origi-nalmente hubiese podido aprobar la legislación convalidada y siem-pre que la ley reparadora no menoscabe obligaciones contractuales ni derechos adquiridos (vested rights) al amparo de una legislación anterior. (Citas.)
En Compañía Ron Carioca v. Tribunal de Contribuciones, 67 D.P.R. 708, 713, sostuvimos la validez de la Ley núm 5 de 24 de julio de 1946, como estatuto reparativo (curative act) de la Ley núm. 438 de 24 de abril de 1946 (pág. 1253). *388La alegada inconstitucionalidad de la Ley núm. 438 consis-tía en que el proyecto de la misma no fué aprobado con igual testo en cada uno de los organismos colegisladores, en con-travención a las disposiciones expresas de la Carta Orgá-nica. En la opinión, emitida por voz del Juez Asociado Sr. Marrero, dijimos:
"Es de general conocimiento que a menos que la constitución del Estado o la carta orgánica del Territorio lo prohíban específicamente, el poder legislativo tiene plenas facultades para convalidar, mediante estatutos reparativos (.curative acts) ciertos defectos en que se' haya incurrido en leyes contributivas anteriores. United States v. Heinszen & Co., 206 U.S. 370, 51 L. Ed. 1098, 27 S. Ct. 742, 11 Ann. Cas. 688. También, que el mero hecho de que la contribución se cobre bajo un estatuto inconstitucional o inválido no impide que el poder legislativo convalide los procedimientos seguidos a tenor del mismo mediante la aprobación de un estatuto posterior que no con-tenga los defectos o errores que invalidaron la ley original. United States v. Heinszen & Co., supra; Rafferty v. Smith, Bell & Co., 257 U.S. 226, 66 L. Ed. 208, 42 S. Ct. 71; Charlotte Harbor Ry. v. Welles, 260 U.S. 8, 67 L. Ed. 100, 43 S. Ct. 3; Hodges v. Snyder, 261 U.S. 600, 67 L. Ed. 819, 43 S. Ct. 435; 140 A.L.R. 990 et seq. y Whitlock v. Hawkins, 105 Va. 242, 53 S.E. 401.
“Las leyes reparativas generalmente tienen efecto retroactivo y cuando a virtud de las mismas el legislador impone una contri-bución o realiza un acto que originalmente pudo imponer o realizar, ellas son declaradas constitucionales, no obstante el’ hecho de que las leyes anteriores que tratan de corregir hubieran podido ser con-trarias a la Constitución. 70 A.L.R. 1436; 11 Am. Jur. 1208, 1212; 51 Am. Jur. 163, 164 y 679 y casos citados en el párrafo anterior.”
Conviene aclarar que en el caso de la Compañía Ron Ca-rioca la. alegada inconstitucionalidad consistía en un mero error en los procedimientos seguidos para aprobar la ley, error de carácter subsanable, y no en una carencia de facul-tad para aprobar la ley misma, lo cual no hubiera podido ser subsanado por legislación posterior.
En Puerto Rico Tobacco Corporation v. Buscaglia, 62 D.P.R. 811, la cuestión envuelta -era si la legislatura actuó dentro de sus facultades al aprobar la Ley núm. 22 de 1942, *389con el propósito de convalidar y ratificar el cobro de con-tribuciones bajo la Ley núm. 22 de 18 de junio de 1939. Re-solvimos: (1) que la Ley 22 de 1939 era'inconstitucional y nula por discriminatoria, negar la igual protección de las leyes y violar la cláusula de la Carta Orgánica sobre uni-formidad en la imposición de contribuciones; y (2) “que si la Legislatura no estaba legalmente facultada para apro-bar la Ley núm, 22 de junio 18 de 1939, por ser dicha ley contraria a las disposiciones y prohibiciones constitucioha-.les, tampoco lo estaba para ratificar dicha ley y los actos bajo ella realizados.”
La regla establecida por los casos ya citados y por la Corte Suprema Federal(3) es que lo que la legislatura pudo haber autorizado lo puede ratificar, si puede autorizarlo en la fecha de la ratificación. Esa facultad es necesaria para que los propósitos del Gobierno no puedan ser frustrados por omisiones o inexactitudes en el ejercicio de funciones necesarias para su administración. Aplicando la citada re-gla al presente caso tenemos que llegar a la conclusión de que si la legislatura no está- legalmente facultada para es-tablecer salarios mínimos para distintas zonas, en forma tal que se conceda ventaja de competencia a una zona sobre otra, pues ello equivaldría a negar a la zona perjudicada la protección igual de las leyes, tampoco está facultada para hacerlo mediante la alegada convalidación y ratificación de un decreto que adolece de ese defecto constitucional. Opi-namos por lo tanto que el Decreto mandatorio núm. 9, en cuanto afecta a la industria de fabricación de galletas, es nulo.
2. En la opinión de la Corte se acepta como un hecho in-discutible que al establecer la diferencia en la compensación mínima para ambas zonas, “la Junta no hizo otra cosa que *390seguir.la distinción de antemano impuesta por las caracterís-ticas, situación y circunstancias especiales del negocio en una y otra zona.” Aceptamos la veracidad del hecho, mas no sus efectos. Si bien es cierto que con anterioridad a la aprobación del Decreto núm. 9, en la zona primera se paga-ban salarios más altos que en la zona segunda, también es cierto que mientras no existiese una ley, decreto o regla-mento fijando los salarios mínimos que deberían pagarse en cada zona, los fabricantes situados dentro de la zona pri-mera tenían libertad para defenderse de la competencia de los situados en la zona segunda, reduciendo los salarios para equipararlos a los que se pagaban en la mencionada zona segunda. Tan pronto como el Decreto núm. 9 entró en vigor, los fabricantes de la zona primera fueron despojados de esa libertad de acción y quedaron a merced de los fabri-cantes de la zona segunda, sin medio alguno para defenderse de la ventaja de competencia que a los mismos concede el decreto impugnado. Los fabricantes de galletas en Baya-món, Cataño y Río Piedras,' puntos situados dentro de la zona segunda, aun cuando gozan de las mismas caracterís-ticas, facilidades, situación y circunstancias especiales del negocio que los fabricantes de la zona primera, tienen so-bre estos últimos la ventaja de competencia que les concede el Decreto núm. 9, Por eso sostenemos que dicho decreto es discriminatorio y constitucionalmente nulo por negar a la corporación recurrente la igual protección de las leyes. Esta objeción fundamental pudo ser fácilmente obviada si, como se hizo en el caso de los fabricantes de pan, se hubiese dis-puesto en el decreto que cualquier fabricante de galletas lo-calizado en la zona segunda que venda sus productos en la zona primera, vendrá obligado a pagar a sus empleados la compensación mínima correspondiente a la zona primera.

Por las razones expuestas opinamos que la sentencia que dictamos el 25 de junio de 1947 es correcta y debe ser sos-tenida.


(1) ‘ Sección 12.
“La Junta podrá clasificar los trabajos en cualquier industria, negocio u ocupación, de acuerdo con la naturaleza de los servicios a prestar, así como prescribir escalas de salarios mínimos apropiadas para distintas clases de tra-bajo, con el objeto de fijar para cada clasificación el tipo más alto de salario mínimo compatible con los propósitos de esta Ley. La Junta podrá señalar también salarios mínimos diferentes para distintas zonas o regiones, o para dis-tintas categorías o clases de la misma industria, negocio u ocupación, cuando a su juicio tal diferenciación sea aconsejable debido a las condiciones existen-tes entre las zonas, regiones o categorías, siempre que tal acción no conceda ventaja de competencia a otra u otras zonas, regiones o categorías; pero al-disponerse el salario mínimo para una industria, negocio u ocupación, el tipo fijado será uniforme para toda industria, negocio u ocupación de la misma clase, categoría o importancia en la zona o región de que se trate.”


(2)“. . . Disponiéndose, que no obstante la derogación decretada en el .artículo anterior, la Junta de Salario Mínimo nombrada y en funciones bajo la Ley que por la presente se .enmienda' seguirá desempeñando sus facultades y deberes liasta que el Gobernador de Puerto Bieo haya nombrado los tres miembros de la Junta dispuesta por esta Ley, que será la continuadora y-•sueesora de la actual para todos los fines, sin interrupción alguna de tiempo entre la existencia de una y otra. Todos los asuntos que al empezar a regir esta Ley se hallen pendientes de tramitación o resolución por la actual Junta *384pasarán a la nueva, inmediatamente que ésta quede nombrada, para conocer de ellos, tramitarlos y resolverlos hasta su etapa final de acuerdo con lo dis-puesto por lá vigente Ley según queda ahora enmendada. En caso de que se hubiere nombrado por la actual Junta algún Comité de Salario Mínimo para cualquier industria, negocio u ocupación y dicho Comité no hubiera some-tido a la mencionada Junta el correspondiente informe y recomendaciones, someterá éstos a la nueva Junta, para hacer lo cual seguirá constituido, hasta que cumpla su encomienda, en la misma forma que lo estuviera al empezar a regir la presente Ley, pudiendo, sin embargo, la nueva Junta llenar cual-quier vacante que ocurra en el seno de ese Comité. Si la actual Junta estu-viere pendiente de designar algún Comité de Salario Mínimo para cualquier industria, negocio u ocupación y a ese fin hubiera solicitado candidatos do los patronos y los trabajadores, la nueva Junta tendrá facultad para hacer el nombramiento de tal Comité en la forma que dispone la sección G enmen-dada por la presente Ley, eligiendo los miembros patronales y los de los trabajadores de entre las respectivas listas de candidatos que se hayan some-tido o deban someterse a la consideración de la Junta. Continuarán en vigor, mientras no se revoquen, suspendan, enmienden o alteren por la nueva Junta, todos los decretos mandatorios, reglamentos, resoluciones, acuerdos y órdenes dic-tados o aprobados por la actual Junta.-”


(3) United States v. Heinszen & Co., 206 U. S. 370, 51 L. Ed. 1098; Rafferty v. Smith, Bell & Co., 257 U.S. 226, 66 L. Ed. 208; Charlotte Harbor & N. Ry. Co. v. Welles, 260 U.S. 8, 67 L. Ed. 100.